Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 Registration Statement Under The Securities Act of 1933 Groupe CGIInc./CGI Group Inc. (Exact name of registrant as specified in its charter) Share Option Plan for Employees, Officers, Directors and Consultants of CGI GroupInc., its Subsidiaries and its Associates (Full title of the plan) Québec, Canada None (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) CGI Group Inc. 1130 Sherbrooke Street West 7th Floor Montréal, Québec Canada H3A 2M8 (514) 841-3200 (Address and telephone number of registrant's principal executive offices) CGI Technologies and Solutions Inc. 4050 Legato Road Fairfax, Virginia 22033 Attn: Joe Figini (703) 267-8679 (Name, address and telephone number of agent for service) CALCULATION OF REGISTRATION FEE Title of Securities to be registered Amount to be Registered(1) Proposed Maximum offering price per unit(2) Proposed maximum aggregate offering price(2) Amount of registration fee Class A Subordinate Voting Shares 11,881,753 shares $11.03 $130,996,326.83 $4,021.59 (1) The provisions of Rule416 under the Securities Act of 1933 shall apply to this Registration Statement and the number of shares registered on this Registration Statement shall increase or decrease as a result of stock splits, stock dividends or similar transactions. (2) Estimated solely for the purpose of determining the registration fee. The fee is calculated upon the basis of the average between the high and low sales prices for shares of the Registrant's Class A Subordinate Voting Shares, as reported on the New York Stock Exchange on September 14, 2007. EXPLANATORY NOTE CGI GroupInc. (the "Registrant"), files this Registration Statement pursuant to Instruction E of FormS-8 and incorporates by reference the contents of the previous registration statements filed by the Registrant on Form S-8 (Registration Nos. 333-13350, 333-74932 and 333-112021). The current registration of 11,881,753 shares of the Registrant's ClassA Subordinate Voting Shares, without par value, will increase the number of shares registered for issuance under the Share Option Plan for Employees, Officers, Directors and Consultants of CGI GroupInc., its Subsidiaries and its Associates from 37,685,474 shares to 49,567,227 shares. PART II INFORMATION REQUIRED IN REGISTRATION STATEMENT ITEM 8. EXHIBITS. 4.1 Share Option Plan for Employees, Officers, Directors and Consultants of CGI GroupInc., its Subsidiaries and its Associates, as amended 5.1 Opinion of McCarthy Tétrault LLP re legality of the ClassA Subordinate Voting Shares. 23.1 Consent of McCarthy Tétrault LLP (included in Exhibit5.1). 23.2 Consent of Deloitte& Touche LLP, Independent Registered Chartered Accountants. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Montreal, Province of Québec, Canada, on September 19, 2007. CGI GROUPINC. (Registrant) By: /s/ Michael E. Roach Michael E. Roach Its: President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signatures Title Date /s/ R. David Anderson R. David Anderson Executive Vice President and Chief Financial Officer (principal financial officer) September 19, 2007 /s/ François Boulanger François Boulanger Vice President and Corporate Controller (principal accounting officer) September 19, 2007 /s/ Jean Brassard Jean Brassard Director September 19, 2007 /s/ Claude Boivin Claude Boivin Director September 19, 2007 /s/ Claude Chamberland Claude Chamberland Director September 19, 2007 /s/ Robert Chevrier Robert Chevrier Director September 19, 2007 /s/ Thomas P. d’Aquino Thomas P. d’Aquino Director September 19, 2007 /s/ Paule Doré Paule Doré Director September 19, 2007 /s/ Serge Godin Serge Godin Founder and Executive Chairman of the Board and Director September 19, 2007 /s/ André Imbeau André Imbeau Founder, Executive Vice-Chairman of the Board and Corporate Secretary and Director September 19, 2007 /s/ David L. Johnston David L. Johnston Director September 19, 2007 /s/ Eileen A. Mercier Eileen A. Mercier Director September 19, 2007 /s/ Michael E. Roach Michael E. Roach President and Chief Executive Officer and Director September 19, 2007 /s/ C. Wesley M. Scott C. Wesley M. Scott Director September 19, 2007 /s/ Gerald T. Squire Gerald T. Squire Director September 19, 2007 /s/ Robert Tessier Robert Tessier Director September 19, 2007 Authorized Representative CGI Technologies and SolutionsInc. (Authorized Representative) By:/s/ David G. Masse David G. Masse Corporate Secretary Dated: September 19, 2007 INDEX OF EXHIBITS 4.1 Share Option Plan for Employees, Officers, Directors and Consultants of CGI GroupInc., its Subsidiaries and its Associates, as amended. 5.1 Opinion of McCarthy Tétrault LLP re legality of the ClassA Subordinate Voting Shares. 23.1 Consent of McCarthy Tétrault LLP (included in Exhibit5.1). 23.2 Consent of Deloitte& Touche LLP, Independent RegisteredChartered Accountants.
